                                                          Case 2:17-cv-01424-JCM-VCF Document 31 Filed 11/01/18 Page 1 of 3



                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2
                                                               Christopher L. Benner, Esq.
                                                          3    Nevada Bar No. 8963
                                                               SMITH LARSEN & WIXOM
                                                          4    1935 Village Center Circle
                                                               Las Vegas, Nevada 89134
                                                          5
                                                               Tel: (702) 252-5002
                                                          6    Fax: (702) 252-5006
                                                               Email: kfl@slwlaw.com
                                                          7            clb@slwlaw.com
                                                               Attorneys for Plaintiff,
                                                          8
                                                               U.S. Bank National
                                                          9    Association, on behalf of the
                                                               registered Holders of Bear
                                                          10   Stearns Asset Backed
                                                               Securities I LLC, Asset-
                                                          11
                                                               Backed Certificates, Series
SMITH LARSEN & WIXOM




                                                          12   2007-AC1.
                                                                                          UNITED STATES DISTRICT COURT
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                                               DISTRICT OF NEVADA
                                                          14
                              ATTORNEYS




                                                          15   U.S. Bank National Association, on behalf of the
                                                               registered Holders of Bear Stearns Asset Backed    CASE NO.: 2:17-cv-01424-JCM-VCF
                                                          16   Securities I LLC, Asset-Backed Certificates,
                                                               Series 2007-AC1,
                                                          17
                                                                                     Plaintiff,                   STIPULATION AND ORDER TO
                                                          18   v.                                                 DISMISS WITH PREJUDICE

                                                          19   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                               limited liability company; EL PASEO
                                                          20
                                                               COMMUNITY ASSOCIATION, a Nevada non-
                                                          21   profit corporation; JOHNNIE WILLIAMS, an
                                                               individual.
                                                          22                        Defendants.
                                                          23
                                                               SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                          24   limited liability company,
                                                                                    Counter-Claimant
                                                          25    v.
                                                          26   U.S. Bank National Association, on behalf of the
                                                               registered Holders of Bear Stearns Asset Backed
                                                          27
                                                               Securities I LLC, Asset-Backed Certificates,
                                                          28   Series 2007-AC1
                                                                                  Counter-Defendant

                                                                                                            1
                                                          Case 2:17-cv-01424-JCM-VCF Document 31 Filed 11/01/18 Page 2 of 3



                                                          1
                                                                      Pursuant to Federal Rule of Civil Procedure 41(a), and LR IA 6-2 Plaintiff/Counter-
                                                          2
                                                               Defendant U.S. Bank National Association, on behalf of the registered Holders of Bear
                                                          3
                                                               Stearns Asset Backed Securities I LLC, Asset-Backed Certificates, Series 2007-AC1 (“U.S.
                                                          4
                                                               Bank”), and Defendant/Counterclaimant SFR Investments Pool 1, LLC, (“SFR”)(collectively
                                                          5
                                                               the “Parties”), by and through their respective undersigned counsel of record, hereby stipulate
                                                          6
                                                               to and agree, as follows:
                                                          7
                                                                      1. This action concerns title to real property commonly known as 8007 Rotella Drive,
                                                          8

                                                          9
                                                                          Las Vegas, Nevada 89147 (“Property”) following a homeowner’s association

                                                          10              foreclosure sale conducted on August 10, 2012, with respect to the Property.

                                                          11          2. As it relates to the Parties, a dispute arose regarding that certain Deed of Trust
SMITH LARSEN & WIXOM




                                                          12              recorded against the Property in the Official Records of Clark County, Nevada as

                                                                          Instrument Number 20061031-0007297 (“Deed of Trust”), and in particular,
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14              whether the Deed of Trust continues to encumber the Property.
                              ATTORNEYS




                                                          15          3. This Stipulation and Order is the result of a compromise resolution of this action
                                                          16              and shall not constitute or be construed as an admission of the facts or legal
                                                          17              conclusions at issue in this action, or an admission as to the Validity of the
                                                          18              allegations in future actions.
                                                          19          4. With respect to this dispute, the Parties have entered into a confidential settlement
                                                          20
                                                                          agreement pursuant to which U.S. Bank shall record a reconveyance of the Deed
                                                          21
                                                                          of Trust in the real property records of Clark County, Nevada.
                                                          22
                                                                      5. U.S. Bank expressly reserves all rights and interest in the loan secured by the Deed
                                                          23
                                                                          of Trust, as well as its claims against Johnnie Williams, including but not limited
                                                          24
                                                                          to, and actions to seek a deficiency judgment.
                                                          25
                                                                      6. U.S. Bank further expressly reserves all rights and interest in any excess proceeds
                                                          26
                                                                          from the foreclosure sale of the Property, as well as its claims against Nevada
                                                          27
                                                                          Association Services, Inc.
                                                          28
                                                                      7. The Parties have resolved all of their claims and disputes, and stipulate and agree

                                                                                                             2
                                                          Case 2:17-cv-01424-JCM-VCF Document 31 Filed 11/01/18 Page 3 of 3



                                                          1
                                                                         to the dismissal of all claims between the Parties, including all counterclaims, with
                                                          2
                                                                         prejudice, with each party to bear its own costs and attorneys’ fees.
                                                          3
                                                                      8. The Parties further stipulate and agree that a copy of this Stipulation and Order
                                                          4
                                                                         may be recorded with the Clark County Recorder.
                                                          5
                                                                      IT IS SO STIPULATED this 1st day of November, 2018.
                                                          6

                                                          7
                                                               KIM GILBERT EBRON                                 SMITH LARSEN & WIXOM, CHARTERED
                                                          8

                                                          9     /s/Diana S. Ebron                                 /s/Christopher L. Benner
                                                               DIANA S. EBRON, ESQ.                              CHRISTOPHER L. BENNER, ESQ.
                                                          10   Nevada Bar No. 10580                              Nevada Bar No. 8963
                                                               E-Mail: diana@kgelegal.com                        E-Mail: clb@slwlaw.com
                                                          11   KIM GILBERT EBRON                                 SMITH LARSEN & WIXOM, CHARTERED
SMITH LARSEN & WIXOM




                                                               7625 Dean Martin Drive, Suite 110                 1935 Village Center Circle
                                                          12   Las Vegas, Nevada 89139-5974                      Las Vegas, Nevada 89134-6237
                                                               Attorney for Defendant/Counterclaimant,           Attorney for Plaintiff/Counter-Defendant,
                       HILLS CENTER BUSINESS PARK




                                                               SFR Investments Pool 1, LLC                       U.S. Bank National Association, on behalf of
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                                                                 the registered Holders of Bear Stearns Asset
                                                          14                                                     Backed Securities I LLC, Asset-Backed
                              ATTORNEYS




                                                                                                                 Certificates, Series 2007-AC1
                                                          15

                                                          16

                                                          17          IT IS SO ORDERED:
                                                          18
                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                          19                                                            November 14, 2018
                                                                                                           DATED:
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                             3
